DETAILED ACTION
This office action follows a reply filed on June 30, 2022.  Claims 1-11 and 13-17 have been amended.  Claims 1-11 and 13-18  are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to include 0.05-0.5 wt% HALS, which was not previously required by all claims.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of copending Application No. 16/775999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant, a secondary antioxidant and 0.05-0.5 wt% HALS, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 999 claims the process for making the same composition, where at least a portion of the VOCs have been removed and the combination of antioxidants have been added.
App. No. 999 is prima facie obvious over instant claims 1-11 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant, a secondary antioxidant and 0.05-0.5 wt% HALS, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 962 claims the same tackifier composition in a hot melt packaging adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants and HALS have been added, later claiming the HALS in an amount of 0.05-0.5 wt% (claim 18).
App. No. 962 is prima facie obvious over instant claims 1-11 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant, a secondary antioxidant and 0.05-0.5 wt% HALs, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 980 claims the same tackifier composition in a hygiene hot melt adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants and HALS have been added, where the HALS is later claimed in an amount of 0.05-0.5 wt% (claim 18).
App. No. 980 is prima facie obvious over instant claims 1-11 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-18 of copending Application No. 16/775948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The instant invention claims a tackifier composition, comprising removing at least a portion of VOCs from a thermoplastic hydrocarbon resin and adding a combination of a primary antioxidant, a secondary antioxidant and 0.05-0.5 wt% HALS, wherein the levels of individual VOC are less than about 0.5 ppm.
App. No. 948 claims the same tackifier composition in a product assembly hot melt adhesive, where at least a portion of the VOCs have been removed and the combination of antioxidants and HALS have been added, later claiming the amount of HALS in an amount of 0.05-0.5 wt% (claim 16).
App. No. 962 is prima facie obvious over instant claims 1-11 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-18, are rejected under 35 U.S.C. 103 as obvious over JP 2006-274191.
JP ‘191 exemplifies the production of a non-hydrogenated hydrocarbon resin by polymerizing cyclopentene, styrene and butenes, and subjecting the polymer to steam distillation to remove excess monomer and low molecular weight oligomer components.  To 100 parts of the hydrocarbon resin, 0.35 parts of a hindered phenolic antioxidant (a blend of 0.2 parts pentaerythritol tetrakis [3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate and 0.15 parts octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) and 0.15 parts of a phosphorus-based anti-aging agent (bis[2,4,-bis(1,1-dimethylethyl)-6-methylphenyl] ethylphosphite) are added and mixed (Example 1) (p. 19, [0077]-[0080]).  JP ‘191 also exemplifies the addition of 0.2 parts or 0.5 parts of bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate and 0.2 or 0.1 parts of bis[2,4,-bis(1,1-dimethylethyl)-6-methylphenyl] ethylphosphite in Examples 3 and 5, respectfully.  See Table.
JP ‘191 teaches the invention as a petroleum resin composition containing a petroleum resin-based non-hydrogenated hydrocarbon resin, comprising a phosphorus-based antioxidant, an a hindered phenol-based antioxidant and/or a hindered amine anti-aging agent, disclosing a combination of three antioxidants, where the phenolic antioxidant meets applicants’ primary antioxidant, the phosphorus antioxidant meets applicants’ secondary antioxidant and the hindered amine antioxidant meets applicants’ HALs.  
JP ‘191 teaches that the content of the hindered phenol-based antioxidant and/or the hindered amine-based antioxidant is preferably 0.15-1 phr of the peteroleum resin composition, and the ratio of the phosphorus-based anti-aging agent to the hindered phenol-based antiaging agent and/or the hindered amine-based anti-aging agent is preferably 1:5 to 5:1 (pp. 10-11, [0045]-[0046]). 
Adding bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate to Example 1 OR adding pentaerythritol tetrakis [3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate to Example 3 is clearly suggested by the teachings of JP ‘073.
The amount of HALs suggested by JP ‘191 overlaps with the claimed range of 0.05-0.5 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘191 does not teach the levels of individual volatile organic compound, as claimed; however, applicants disclose that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including steam distilling.
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, and then adding a mixture of three antioxidants.
JP ‘191 suggests this method; therefore, one of ordinary skill in the art would expect the hydrocarbon resin to have the claimed levels of individual VOC content.
JP ‘191 is prima facie obvious over instant claims 1-3, 5, 6, 9-11 and 13.
Claims 7 and 8 can be rejected as claims 7 and 8 only limit the secondary antioxidant when it is a thioether or hydroxyl-amine, where claim 5, from which claims 7 and 8 depend, also lists organo-phosphites as a suitable alternative.
As to claims 14-18, JP ‘191 exemplifies adding 100.5 parts of the above stabilized petroleum resin to 45.7 parts SBS base polymer with 0.2 parts of additional hindered phenolic-based anti-aging agent (p. 20, [0082]).  This is the same as a composition comprising about 68 parts stabilized petroleum resin, 31 parts SBS base polymer and 0.1 parts antioxidant.
JP ‘191 teaches the adhesive as being bonded by pressure bonding (pp. 16-17, [0071]), which meets applicants’ PSA, and can be used on sanitary articles and a number of packaging products (p. 17, [0072]).

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-213073 in view of Davis (US 3,622,551), Godfrey (US 4,164,427) and/or Ahner (US 4,683,268), and further in view of Peck (US 5,177,133); however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘073 exemplifies preparing a tackifying hydrocarbon resin, steam distilling the final composition at 240ºC, and adding 0.3 phr (0.3 wt%) bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) into the melt (Example 1), which meets applicants’ HALS.
JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of antioxidants.
Irganox 1010, which is the same as applicants’ formula (C-IV), is a well-known antioxidant used in the art to stabilize tackifiers and adhesives, as taught by Davis and Ahner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of Tinuvin 770 and Irganox 1010 as the antioxidants in JP ‘073, as JP ‘073 suggests the combination of Tinuvin 770 and a phenolic antioxidant, and Irganox 1010 is used in the art as a phenolic antioxidant in tackifiers/adhesives, as taught by Davis and/or Ahner.
Note applicants claim bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) as a suitable secondary antioxidant in claim 13, which also meets applicants’ HALS, and pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (Irganox 1010) as a suitable primary antioxidant in claim 3, formula (CIV) and claim 13.
JP ‘073 does not teach the levels of individual volatile organic compound, as claimed; however, applicants disclose that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including steam distilling.
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, and then adding a mixture of at least two antioxidants.
JP ‘073 in view of Davis and/or Ahner suggests this method; therefore, one of ordinary skill in the art would expect the hydrocarbon resin to have the claimed levels of individual VOC content.
JP ‘073 in view of Davis and/or Ahner is prima facie obvious over instant claims 1, 3, 9 and 13.
As to claim 2, JP ‘073 uses a blend of 20-90 wt% C5 aliphatic diolefin and 5-80 wt% aromatic monoolefin, suggesting a C5/C9 thermoplastic resin.
As to claim 4, JP ‘073 does not limit the type of phenolic antioxidant, and Peck teaches suitable phenolic antioxidants for stabilizing tackifiers to include Irganox 1010, as well as 2,4-bis(n-octylthio)-6-(4-hydroxy-3,5-di-t-butylanilino)-1,3,5-triazine (Irganox 565) (col. 5, ll. 18-34), which is a secondary arylamine, as the secondary amine is functionalized with an amino group.
Therefore, using Irganox 565 as the phenolic antioxidant is prima facie obvious, as this is a known hindered phenolic used in the art for stabilizing tackifiers.
As to claims 5 and 7, Davis teaches C12-C20 dialkylthiodipropionate as a synergist with Irganox 1010.  Using a combination of Irganox 1010, didodecyl thiodipropionate synergist and Tinuvin 770 as the stabilizers is prima facie obvious.
Claim 8 can be rejected, as claim 8 only limits the secondary antioxidant when it is a phosphite or a hydroxyl amine, where claim 5 from which they depend list these as alternatives to the phosphites.
As to claims 10 and 11, JP ‘073 teaches that a phenolic antioxidant can be used in combination, teaching that the amount of piperidyl group-containing compound should be 50-100% by weight based on the total amount of antioxidants, where the antioxidant is present in an amount of up to 5 parts.  Therefore, choosing the piperidyl group-containing compound in an amount of 0.3 wt%, as above, in combination with 0.1 wt% Irganox 1010 and 0.1 wt% dilauryl dithiopropionate is prima facie obvious, as the piperidyl group-containing compound is at least 50 wt% of the total amount of antioxidants, and the total amount of antioxidant is within the range suggested by JP ‘073, as Godfrey teaches that a combination of 0.1 wt% C12-C20 dialkylthiodipropionate and 0.1 wt% hindered phenol is suitable for stabilizing tackifiers.
As to claims 14-16 and 18, JP ‘073 teaches preparing hot melt adhesives comprising 100 parts ethylene vinyl acetate copolymer, 100 parts hydrocarbon resin and 50 parts paraffin wax, suggesting a blend of 40 parts base polymer, 40 parts tackifier, and 20 parts wax, based on 100 parts by weight of the overall composition, which can be used in products where appearance is important.
As to claim 17, JP ‘073 describes the hot melt adhesive as a pressure sensitive adhesive (p. 3).

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicants argue that claim 1 requires an antioxidant composition comprising a first antioxidant, a second antioxidant and at least one HALs, whereas JP ‘073 “at best describes a ‘combination’ of phenolic antioxidants, and nothing more”.
JP ‘073 requires the presence of the HALs antioxidant (p. 7, [0027]-[0029]), and then teaches that if desired, an antioxidant other than the 2,2,6,6-tetraalkyl-4-piperidyl group-containing compound, for example, a phenolic antioxidant may be used in combination, teaching that the amount of piperidyl group-containing compound in the total amount of antioxidants should be 50-100% by weight (p. 8, [0030]).
Firstly, the instant invention does not limit the first and second antioxidants to be different from the HALs, and in fact, applicants actually claim the secondary antioxidant and the HALs to include 2,2,6,6-tetramethyl-4-piperidyl sebacate.  See instant claims 9 and 13.  Therefore, a combination of HALs and phenolic antioxidant meets applicants’ claimed invention, as HALs meets the secondary antioxidant and HALs and the phenolic antioxidant meets applicants’ primary antioxidant.
Secondly, JP ‘073 does not limit the type and number of possible antioxidants that can be used with HALs, as JP ‘073 only requires that the HALs be present in an amount of at least 50 wt% based on all of the antioxidants.
Additionally, Davis and Ahner teaches pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate (Irganox 1010) as a known phenolic antioxidant for stabilizing tackifiers, and Davis teaches that C12-C20 dialkylthiodipropionate is a synergist with Irganox 1010; therefore, using a combination of Irganox 1010, didodecyl thiodipropionate synergist and Tinuvin 770 as the stabilizers is prima facie obvious, as JP ‘073 requires the presence of HALs, suggests the inclusion of a phenolic antioxidant, and Davis teaches that dialkylthiodipropionates are synergists with the phenolic antioxidant Irganox 1010.

Applicants argue that secondary references do not show the addition of a combination of antioxidants after polymerization.
Please consider the following:
MPEP 2123 [R-5]  Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.

Applicants argue that one of ordinary skill in the art would not normally think to combine HALs because amines are known to be colored (not clear), resulting in a non-clear or non-white resin which is less than optimal in the art.
The claimed invention does not require the resin to be of a particular color.  Even further, JP ‘073 actually teaches that the method of adding a HALs with or without a phenolic antioxidant can provide a tackifier blend with a Gardner color of 5 or less, exemplifying a color of 1 or 2.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 30, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766